9 F.3d 1557
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
LIBERTY MORTGAGE COMPANY, Appellant,v.Robin Dale FREY, Appellee,
No. 92-6167.
United States Court of Appeals, Tenth Circuit.
Dec. 6, 1993.

ORDER AND JUDGMENT1
Before MOORE, TACHA, and BRORBY, Circuit Judges.


1
The judgment of the district court in this case was affirmed without discussion upon the basis of  Eastland Mortgage Co. v. Hart, 923 F.2d 1410 (10th Cir.1991).   Earlier this year, the holding in Hart was reversed by the Supreme Court in Nobelman v. American Savings Bank, 508 U.S. ----, 113 S.Ct. 2106 (1993).   Consequently, our judgment in this matter was reversed and remanded on October 4, 1993, for further consideration in light of Nobelman.   Having made that consideration, the judgment of the district court is REVERSED and the cause is REMANDED for further proceedings.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.R.36.3